Citation Nr: 1242765	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-28 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for nose bleeds.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for bladder cancer.

4.  Entitlement to service connection for prostate cancer.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from May 1942 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran has been treated by VA since 1995.  It is not clear that all the VA records since 1995 have been obtained.  Under the duty to assist, further development is needed. 

Accordingly, the case is REMANDED for the following action:


1.  Request the records from the Iowa City VA Health Care System since June 1995. 

2.  Request the records from the VA Nebraska-Western Iowa Health Care System since January 2010.  



3.  After the development has been completed, adjudicate the claim of whether new and material evidence has been submitted to reopen the previous denial of service connection for nose bleeds, and the claims of service connection for a hearing loss disability, bladder cancer, and prostate cancer.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



